Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
10, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00809-CV


        JORGE BORUNDA AND JENNIFER BORUNDA, Appellants

                                           V.

              LAI MUNCY AND CHARLES MUNCY, Appellees

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1040070


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed August 8, 2018. On January 4, 2019,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant